NUMBER 13-14-00203-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                         IN RE REBECCA GALLARDO


                      On Petition for Writ of Mandamus.


                                      ORDER
              Before Justices Garza, Benavides, and Perkes
                            Per Curiam Order

      Relator, Rebecca Gallardo, proceeding pro se, filed a petition for writ of mandamus

in the above cause on April 1, 2014. This petition for writ of mandamus joins an appeal

currently pending in this Court in our cause number 13-14-00132-CV, arising from the

same underlying matters. Relator has now filed a motion for emergency temporary relief

seeking to stay the trial court proceedings in cause number 2013DCV2741-B in the 117th

District Court of Nueces County, Texas. According to relator, a hearing has been set in

that cause regarding whether the case should be dismissed for want of prosecution for

October 15, 2014.
      The Court, having examined and fully considered the motion for emergency

temporary relief, is of the opinion that said motion should be granted. Relator’s motion

for emergency temporary relief is hereby GRANTED, and the trial court proceedings in

cause number 2013-DCV2741-B are ordered STAYED pending further order of this

Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated

or modified, an order granting temporary relief is effective until the case is finally

decided.”).

      IT IS SO ORDERED.


                                                       PER CURIAM




Delivered and filed the
14h day of October, 2014.




                                               2